966 F.2d 1454
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert SANCHEZ, Petitioner-Appellant,v.FEDERAL BUREAU OF PRISONS;  United States Parole Commission,Respondents-Appellees.
No. 92-3012.
United States Court of Appeals, Sixth Circuit.
June 12, 1992.

1
Before KENNEDY and SILER, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Albert Sanchez, a pro se federal prisoner, appeals from the district court judgment dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. § 2241.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Sanchez filed this petition in 1991, seeking to challenge the computation of a federal sentence which he alleged had expired, but that he was apparently still serving.   He listed his place of incarceration as Milan, Michigan.   The district court for the Northern District of Ohio dismissed the petition sua sponte for lack of jurisdiction over the petitioner's custodian.   On appeal, Sanchez argues that he was incarcerated in the Northern District of Ohio when he originally filed this petition, but that it was returned to him for unspecified corrections.   He also argues that he was in Toledo for purposes of a parole interview on the date he filed the corrected petition.


4
Upon review, it is concluded that this petition was properly dismissed for the reason stated by the district court.   A petition under 28 U.S.C. § 2241 should be filed in the district court having jurisdiction over the custodian.   Wright v. United States Board of Parole, 557 F.2d 74, 77 (6th Cir.1977).   In spite of Sanchez's argument on appeal, his petition clearly indicated that he was incarcerated in Milan, Michigan, at the time of filing.   Even if he was temporarily in Ohio for purposes of the parole interview, his custodian was the warden of the Federal Correctional Institution in Milan, Michigan.   Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation